Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
             
Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-29 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.

In claim 23, it is unclear what the “operating parameters” are and how the controller can “recognize” the parameters since the controller does not have any relationship with the generators. The same is true for claims 24, 39, 40 and 42.
In claim 24, it is what the “range” is. The same is true for claims 27, 40 and 43.
In claim 41, it is unclear what the “rate of the increase of load demand” is. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claims 21-24 and 37-40 are rejected under 35 USC 102 (a((2) as being anticipated by Votoupal et al (US 9,660,455).   
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 21 and 37,  Votoupal et al disclose the circuit as shown on Figures  comprising:
- an energy storage (6) device coupled with an alternating current (AC) bus; 
-a bidirectional inverter (18) configured to control a flow of power into or out of the energy storage device (6); and 
-a controller (not show, see the paragraph 44) configured to determine a decrease in power demand from a load (10), coupled with the AC bus, above a threshold level (power available provided from the gensets (4), step 96, 98 on Figure 5) and in response to determining the decrease in power demand from the load, control the bidirectional inverter (18) to charge the energy storage device (6) with power generated by one or more generators (16), coupled with the AC bus, in excess of the power demand, see the paragraphs 25-26.  
Regarding claims 22 and 38, inherently, the controller (not shown) is further configured to control the bidirectional inverter (18) to control at least one of an amount of charge provided to the energy storage device based on the power demand.  
Regarding claims 23 and 39, inherently,  the controller (not shown) is  configured to control the bidirectional inverter  (18) to control at least one of an amount  of charge provided to the energy 
Regarding claims 24 and 40, inherently, the controller (not shown) is configured to control the at least one of the amount of charge provided to the energy storage device (6) to maintain the one or more generators (4) within a range of operating parameters.  

Allowable Subject Matter
           Claims 41-47 are allowed because the prior art of record fails to disclose that:
- a controller configured to determine a rate of increase in power demand from a load as combined in claims 41-47.
          Claims 25-29 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-the controller is further configured to generate at least one control signal to cause at least one of the one or more generators to deactivate as combined in claims 25-29.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        


Regarding claim 37. (Previously Presented) A method of controlling power to and from an energy storage system including an energy storage device coupled with an alternating current (AC) bus, the method comprising: determining, by a controller of the energy storage system, a decrease in power demand from a load, coupled with the AC bus, above a threshold level; and controlling, by the controller responsive to determining the decrease in power demand from the load, a bidirectional inverter of the energy storage system to charge the energy storage device with power generated by one or more generators, coupled with the AC bus, in excess of the power demand.  
38. (Previously Presented) The method of claim 37, further comprising: controlling, by the controller, the bidirectional inverter to control at least one of an amount or a rate of charge provided to the energy storage device based on the power demand.  
39. (Previously Presented) The method of claim 37, further comprising: controlling, by the controller, the bidirectional inverter to control at least one of an amount or a rate of charge provided to the energy storage device based on operating parameters of the one or more generators.  
40. (Previously Presented) The method of claim 39, wherein controlling, by the controller, the bidirectional inverter to control the at least one of an amount or a rate of charge provided to the energy storage device based on operating parameters of the one or more 4 4822-2441-7236.1Atty. Dkt. No. 106389-6038 generators includes controlling, by the controller, the bidirectional inverter to control the at least one of an amount or a rate of charge provided to the energy storage device to maintain the one or more generators within a range of operating parameters.